Black, J.
This was a proceeding to condemn property fór a railroad right of way. Commissioners Were duly appointed to assess damages. To their report the company filed exceptions contending, among other things, that the damages were excessive and praying for a reassessment by a jury. After hearing much evidence the court overruled the exceptions, and, hence, this appeal.
We have held on several occasions that in proceedings like this either party is entitled, as a matter of constitutional right, to have the damages reassessed by a jury. The court should have awarded a jury upon demand made therefor-without further showing. Railroad v. Miller, 106 Mo. 458, and cases cited.
The judgment is, therefore, reversed and the cause remanded.
All concur.